Citation Nr: 0314719	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  98-05 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  Service records show that the veteran was a 
prisoner of war (POW) from October 19, 1944 to May 8, 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 1996 and 
September 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The only issues over which the Board clearly has appellate 
jurisdiction are those set forth on the title page.  However, 
as the veteran filed a timely notice of disagreement with the 
denial of a total disability rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU), the Board will remand for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).


REMAND

In this case, the Board undertook additional development of 
the issue on appeal, as reflected on the cover sheet of this 
decision, pursuant to the authority then granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The veteran was notified of efforts to 
develop his claim via correspondence dated in April 2003, as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -78304, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003) invalidated the Board's development authority under 
38 C.F.R. § 19.9.  The Federal Circuit Court further stated 
in this case that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of RO 
consideration from the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, 
this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

In addition, the Board notes that the examinations conducted 
pursuant to efforts to develop the veteran's claims for 
service connection for ischemic heart disease and arthritis 
of the back in May 2003 are inadequate.  Further remand is 
also therefore required to accord the veteran examinations by 
the appropriate specialists, with complete review of the 
claims file, including newly obtained private medical 
evidence.  In particular, the examination for heart disease 
must be conducted by the appropriate cardiac specialist, to 
include thorough review of the veteran's status as a POW, and 
consideration of the buddy statement indicating that the 
veteran did, in fact, experience swelling in his lower 
extremities while imprisoned.  The examination for spine 
disabilities must include an opinion as to the etiology of 
any diagnosed back condition.

Finally, the Board notes that the veteran claimed entitlement 
to TDIU in February 2002.  The RO denied entitlement to TDIU 
in a March 2002 rating decision.  In November 2002, the 
veteran's representative submitted a notice of disagreement 
as to the denial of TDIU.  However, the RO has not had an 
opportunity to issue a statement of the case addressing this 
issue.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999). 

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations to determine the nature and 
extent of the veteran's heart condition, 
and the nature, extent, and etiology of 
any diagnosed back condition.  The 
examination for heart disease MUST be 
conducted by a cardiologist and the 
cardiologist MUST be given a copy of this 
remand and the veteran's claims file for 
review prior to the examination.  The 
examination for spine disabilities MUST 
be conducted by the appropriate 
specialist and this examiner MUST be 
given a copy of this remand and the 
veteran's claims file for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims file must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
the veteran's heart disease and back 
disabilities.

?	Describe any current symptoms and 
manifestations attributed to his 
heart disease and back disabilities.

?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms identified.

Concerning the heart examination, the 
cardiologist is specifically requested to 
provide an opinion as to whether or not 
the veteran manifests ischemic heart 
disease to any degree.  In making this 
opinion, the examiner(s) is/are referred 
to the following:
?	private medical records from St. 
Thomas Hospital showing findings 
compatible with ischemic heart 
disease in April 1983
?	the veteran's status as a POW in 
Germany from October 1944 to May 
1945
?	the statement submitted in 
October 1999 by a fellow POW 
averring that both he and the 
veteran experienced swelling in 
lower extremities, along with 
restricted diet and severe weight 
loss
?	the veteran's VA POW examination 
and related medical documents 
dated in October to December 
1988.

Concerning the examination for spine 
disabilities, the examiner is 
specifically requested to provide an 
opinion as to whether it is as likely as 
not that any diagnosed conditions are the 
result of the veteran's active service.  
In making this opinion, the examiner is 
requested to specifically consider any 
injury the veteran may have sustained 
when his plane crashed, including the 
shrapnel wounds he reported in his VA POW 
examination in 1988, his capture and 
subsequent captivity.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
claims for service connection for 
ischemic heart disease and arthritis of 
the back.  If the decisions remain in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  This 
document should set forth the reasons and 
bases for the action undertaken in 
reference to the service connection 
claims.  The RO should allow the veteran 
and his accredited representative the 
requisite period of time for a response.  

4.  The RO should also issue a statement 
of the case regarding the issue of 
entitlement to TDIU.  The veteran should 
be apprised of his right to submit a 
substantive appeal as to the issue of 
entitlement to TDIU and to have his claim 
reviewed by the Board.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



